Title: To John Adams from Samuel Perley, 8 April 1810
From: Perley, Samuel
To: Adams, John



Honored Sir,
Gray April, 8th. 1810.

When I wrote last to you, I supposed, that my Hand and Pen would have been sealed in Death, without ever obtruding any thing further, upon your Patience. But a Solicitude, which for my native Country, which can Never End, while Life exists, impells me to trouble you with a Third Letter.
I have lately seen the Trial of Mr. Baylies and Mr. Turner’s Elections for the Plymouth Distric in this Commonwealth in the Congress=House of Representatives, on June, 27th. 1809. That the House of Representatives shoud admit plenary Evidence in Favour of Mr. Turner, and forever exclude Mr. Baylies From adducing Evidence to support his side of the Question, Is astonishing to me, and beyound all Comprehension. Had I beleived it possible, that either House of Congress, would Ever have been guilty of such an extrajudicial Act, I am Perswaded, That I should not in the Boston=Convention Have given my consent in Favour of the national Constitution. What yet adds to my solemn Amazement is, that such an Act Should come from the Republican side of the Question, aside, that That was so exceedingly Zealous, to support the Liberties and Privileges of the People. Had a single Justise of the Peace, in Any County in this Commonwealth been guilty of such an Extrajudicial Decision in a Case before him, he certainly Would have deserved the Execration of every upright and worthy Character in the whole Commonwealth of Massachusetts. Again, when I reflect upon what was done at Augusta last fall In the County of Kennebuk in the Acquital of Chadwick’s Murdeders, I would ask whether we are not upon a Tempestuous Sea of Licentiousness, which will soon plunge us into a Gulf, that has no Bottom? shall not the Distruction of every Republick in the old World, make No impression upon us?
On the federal side of the Question, I also see impenetrable Clouds of Darkness. It appears to me, that Mr. Jackson (The Brittish Minister) has shamefully abused our Goverment. I think, that there is scarcely a Gentleman in This Commonwealth, that would have submitted himself To the Insult. If our Goverment is totally destitute of Veracity, all Confidence in it will soon be gone. If this should be the case, will not the sword decide the Quarrell? such impenetrable Clouds have surrounded Me, that I have (not) voted for any Governor, since Mr Strong left the Chair.
When I take a view of our public affairs on both sides of the Question, I am allmost ready to adopt the beautifull Language of the Admirable Poet.
“Tum mihi cæruleus supra Caput astitit imber,
Noctem hiememque ferens; et inhorruit unda tenebris.
Continuo venti volvunt mare, magnaque surgunt
Æquora: dispersi Jactamur gurgite vasto:
Involvere diem nimbi et nox humida Cælum
Abstulit: ingeminant abruptis nubibus ignes.
Excutimur cursu, et cæcis erramus in undis.
i.e. “Then a blackning Cloud stood over my Head, bringing on Night And a wintery Storm; The Waves put on the Horrors of Darkness, the Winds overturn the Seas, and the swelling surges rise: we are tossed hither And thither on the expanded face of the Deep; Clouds wrapped up the Day, and humid Night snatched The Heavens from our View; from the bursting Clouds flashes of Lightning redouble. We are driven from our Course, and Reel along the dusky Waves.”
So far as I know my own Soul, I am a true federal Republican. I believe, that true Republicanism asserts our Independence and Liberties, and I equally believe, that true Federalism, Defends them, I think, that these principles are as Necessary to the political Body, as our Arms and Hands are To the natural Body. If either the one or the other is Distroyed, we are gone in a moment. I will never be under France!!! I will never be under Braittain!!! Oh my Father, Will you condiscend to point out the path of my political Duty in these dark and distressing Times?
Honored Sir, / I am with the most profound Sentiments of filial and Cordial / Respect, Your Honors; most Obedient and very Humble Servant.

Samuel Perley—
P.S. I have read your Discourses on Davila, And am much pleased with them. Y	our Honors. 

S. P—